Citation Nr: 1141342	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  09-27 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides (Agent Orange).  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel







INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.  The Veteran also served in the United States Army Reserve from April 1968 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In January 2011, the Board remanded this appeal for further development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In August 2011 the Veteran submitted a November 2008 Agent Orange Registry examination report without a waiver of AOJ review; however, this report is essentially cumulative of the December 2008 letter from the infectious disease specialist, with the difference being in format rather than content.  As such, the Board will proceed to adjudicate the claim on appeal.  See 38 C.F.R. § 20.1304 (2011). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran did not serve in Vietnam, and in-service herbicide exposure has not otherwise been shown.

3.  Diabetes mellitus was not shown in service, or within one year thereafter, and is unrelated to service.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, to include as due to herbicide (Agent Orange) exposure, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.313 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In July 2008 the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Additionally, the letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's service treatment records, as well as VA medical records.  Workers compensation medical records are on file; however, they pertain to a back disability and are not relevant to the disability on appeal.  Although the Veteran has indicated that he is attempting to obtain further information from an online forum, this search for unspecified information does not amount to adequately identified evidence.  As such, the Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

The Board notes that no medical examination has been conducted and/or medical opinion obtained with respect to the Veteran's service connection claim.  The Board finds that the record, however, does not reflect competent evidence showing 'an event, injury or disease in service,' which warrants the conclusion that a remand for an examination and/or opinion is not necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2011).  As outlined in McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case, as competent evidence has not been presented establishing that an event, injury, or disease occurred in service or establishing diabetes mellitus was manifest during an applicable presumptive period.

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b).  In addition, certain chronic diseases, such as diabetes mellitus, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  There must be competent evidence showing the following:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 (1999).

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f) (West 2002).  Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  These diseases include chloracne or other acneform disease consistent with chloracne, all chronic B-cell leukemias, type II diabetes, Hodgkin's disease, ischemic heart disease, multiple myeloma, Non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. § 3.309(e); 75 Fed. Reg. 53,202 (Aug. 31, 2010).  

VA's Secretary has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 75 Fed. Reg. 81,332 (Dec. 27, 2010).

In addition, the United States Court of Appeals for the Federal Circuit has determined that a veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In claims for VA benefits, VA shall consider all information, and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Service treatment records reflect that in December 1965 the Veteran reported recent gain or loss of weight; however, at his induction examination in December 1965 a urinalysis was negative for sugar.  A January 1967 urinalysis had trace albumin; however, sugar was negative.  The Veteran's January 1968 separation urinalysis was negative for sugar and albumin.  

Following service, the Veteran was treated for symptoms including neuropathy beginning in 1999, which was attributed to his back disability, and for dizziness reported in 2003 but denied in 2008, each time in relation to hearing complaints.  In November 2007 a urine glucose test result was negative, and serum glucose was 104 in a reference range from 70 to 105.  In February 2008 a plasma test initially revealed high glucose at 132, with the reference range from 70 to 105, and the impression was of newly diagnosed diabetes mellitus.  In March 2008 the Veteran was prescribed Accu-check comfort curve-H test strips for use in monitoring his blood glucose, and subsequent treatment notes discuss educating the Veteran as to managing his diabetes mellitus, including weight control.  

A December 2008 letter from a VA infectious disease specialist, states, "A review of the results of your physical examination indicates that your conditions related to Agent Orange are: diabetes mellitus type II."  The Veteran recently submitted the November 2008 Agent Orange examination report referenced in the December letter, which based on the Veteran's reported history of service in an area where Agent Orange was used, and his recent diagnosis with diabetes mellitus type II, identified that condition associated with Agent Orange exposure as diabetes mellitus type II.  

The Board points out that the Department of Defense (DOD) provided to VA an inventory regarding Agent Orange use outside of the Republic of Vietnam.  Based on the current DOD findings, the use of herbicides has only been acknowledged for specific units that served in areas along the demilitarized zone (DMZ) in Korea between April 1968 and July 1969.  Both the 2nd and 7th Infantry Divisions, United States Army, had units in the affected area at the time Agent Orange was used.  Within the 7th Infantry Division, the units included the 1-17th Infantry, 2-17th Infantry, 1-73rd Armor, and 2-10th Cavalry.  Field artillery, signal, and engineer troops also were supplied as support personnel during the time of the confirmed use of Agent Orange.  The estimated number of exposed personnel is 12,056.  See March 2003 fact sheet distributed by the Veterans Benefits Administration (VBA), which was posted in September 2003.

The Veteran served in Korea from September 1966 to April 1968, during the Vietnam Era.  This is within the April 1968 to July 1969 time frame during which the DOD has confirmed that specific units of the 2nd and 7th Infantry Divisions, and supporting field artillery, signal, and engineer troops were exposed to Agent Orange while serving along the DMZ in Korea.  The Veteran's military personnel records indicate that he was not a member of the 2nd or 7th Infantry Divisions; however, he has alleged Agent Orange exposure.  Review of his service personnel records indicates that he was a member of Battery A, 2nd Battalion (Bn), 71st Artillery (Arty), and his military occupational specialties were as a lineman and field wireman.  

In an effort to ascertain whether the Veteran was assigned to support the divisions specified as presumptively exposed to Agent Orange, and pursuant to the January 2011 Board remand, a request was sent to the National Personnel Records Center (NPRC) and to the United States Army and Joint Services Research Center (JSRRC) for a unit history and other information regarding the Veteran's claimed Agent Orange exposure during service.  The responses indicated that there was no record of the Veteran's claimed exposure to herbicides, and that review of the 1966-1968 unit histories submitted by the 2nd Bn, 71st Arty and the 38th Arty Brigade (Bde) document that the Headquarters for the 2nd Bn, 71st Arty was located at Camp Red Cloud Uijongbu, South Korea, approximately 19 miles from the DMZ.  The 38th Arty Bde was made up of one Hercules Bn and four Hawk Bns, dispersed from Chunchon, near the DMZ, to Kunsan with the mission of providing a surface to air missile capability for use in the Korean Air Defense Sector.  The histories, however, did not document the use, storage, spraying or transportation of herbicides, nor did they mention or document any specific duties performed by the 2nd Bn, 71st Arty members along the DMZ.  

The DOD has only confirmed that specific units of the 2nd and 7th Infantry Divisions, and supporting field artillery, signal, and engineer troops were exposed to Agent Orange from April 1968 to July 1969; however, the record does not reflect any evidence that the Veteran was assigned to one of these specified units.  As such the Veteran is not entitled to presumptive service connection based on Agent Orange exposure, pursuant to 38 C.F.R. § 3.309(e).

The medals awarded to the Veteran, the National Defense Service Medal and Security Police Squadron M-14, do not denote combat participation, and the service documents do not show that he engaged in combat with the enemy.  38 U.S.C.A. § 1154(b).

Although the Veteran has suggested that he was exposed to Agent Orange in service, he has provided no other evidence to corroborate his contention, and has not provided any information regarding an alleged incident of exposure.  Rather, in statements to the VA, whether for medical treatment or for benefits, the Veteran focused on the fact that he was stationed in Kimpo-Op, Korea from 1966 through 1968 coupled with his belief that this coincided with the timeframe during which Agent Orange was used in Korea.  

Although the Veteran may sincerely believe that he was exposed to herbicides, nothing in the record suggests that he had any specialized knowledge rendering him competent to identify herbicides, and the available information does not indicate that he was exposed to herbicides.  Thus, the weight of the evidence is against a finding that the Veteran was exposed to herbicides in service, and service connection for his claimed diabetes mellitus on the basis of herbicide exposure must be denied.  

Notwithstanding the above, service connection for a disability claimed as due to herbicide exposure may be established on a direct basis.  Service treatment records do not show the presence of diabetes mellitus or any notations regarding heightened sugar in service.  Rather, separation examination indicated that "sugar" was negative.  The Veteran has not contended that diabetes mellitus was present in service, or that diabetes mellitus was present within one year of his discharge.  Only in 2007, more than 30 years post service was the Veteran first diagnosed as having diabetes mellitus, type II. 

The Veteran has not presented lay or medical evidence of the presence of symptoms in service, or of continuity of symptomatology after service, nor is there evidence that his diabetes mellitus is linked to service, other than the contentions linking it to herbicide exposure, which has already been discussed; thus, as noted above, an examination is not warranted.  As such, the most probative evidence fails to establish that diabetes mellitus was present during service or within one year after separation. 

Consequently, the preponderance of the evidence is against the claim of service connection for diabetes mellitus, type II, to include as due to herbicide exposure, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for diabetes mellitus is denied. 



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


